Citation Nr: 1332150	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  12-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the Rating Officer (RO) granted the Veteran's claims for service connection for bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling.  In July 2011, the Veteran filed a notice of disagreement (NOD) disputing the assignment of an initial noncompensable rating for bilateral hearing loss.  A statement of the case (SOC) was issued in December 2011.  In January 2012, the Veteran simultaneously submitted a Supplemental Claim for Compensation for an increased evaluation of his hearing loss (via VA Form 21-526b) and a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a Supplemental Statement of the Case (SSOC) in April 2012, which continued the noncompensable rating of the Veteran's hearing loss disability.

The issue of entitlement to an increased initial evaluation for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that a higher compensable rating is warranted for the service-connected bilateral hearing loss.  The Veteran underwent a VA audio examination in April 2011.  Subsequent to the examination, a December 2011 private audiogram in graph format indicates that there has been an increase in the Veteran's hearing loss.  Although a hearing loss increase is indicated in the private report, such report is inadequate for rating purposes.  In this regard, the report does not contain any puretone thresholds for 3000 hertz and it is not evident that speech recognition testing was conducted using the Maryland CNC test.  In addition, the examiner questioned the results of the audiological studies, noting some conflict in the audiogram results.  In light of the foregoing, another VA audio examination is warranted so that a proper adjudication of the claim for a higher rating can be undertaken.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to determine the current severity of his bilateral hearing loss.  All indicated tests and studies are to be performed (i.e., audiological studies and Maryland CNC Test).  The claims folder should be made available to the examiner for review.

The examiner should comment on the results of the private December 2011 report and reconcile its findings with the findings on current examination.  

The examiner should also fully describe in his or her final report, the functional effects caused by the hearing loss disability.  In this regard, the examiner should describe the impact the Veteran's hearing loss has on occupational activities, as well as the effect it has on the Veteran's daily activities.

2.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant is advised that failure to report for any scheduled examination may result in denial of the benefits sought.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


